DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 04/22/2021 and 07/22/2021 have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/036,354 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference application anticipates claim 1 of the instant application.
Regarding claim 1, claim 1 of the reference application discloses a method for using soft physiotherapy instrument comprising: S1: providing a soft physiotherapy instrument, the soft physiotherapy instrument comprises a flexible sheet and a controller, wherein the flexible sheet comprises: a first flexible layer; a second flexible layer overlapped with the first flexible layer; a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer, wherein the plurality of functional layers comprises K pairs of first functional layers symmetrically located in a first region and M second functional layers located in a second region, the K pairs of first functional layers are numbered 1, 2, 3.......K-1, and K, adjacent pairs of first functional layers have adjacent numbers K-1 and K; K electrodes, each of the K electrodes is electrically connected with a first functional layer and has a number the same as the first functional layer, and each of the M second functional layers is electrically connected with an electrode, adjacent second functional layers are electrically connected 
The only difference between claim 1 of the instant application and claim 1 of the reference application is that the reference application call for a “flexible mask”, while the instant application calls for a “flexible sheet”. The Examiner notes, however, that the claimed structural limitations of both the flexible mask and flexible sheet are exactly the same, and thus these structures are equivalent by Applicant’s provided definition. Furthermore, one of ordinary skill in the art would recognize that the reference application’s flexible mask is simply the instant application’s flexible sheet applied on a user’s face. As such, claim 1 of the instant application has been determined to read on claim 1 of the instant application, as evidenced above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “the K pairs of first functional layers are numbered 1, 2, 3 …….K-1, and K,” see ll. 9-10. This limitation is indefinite because there are no further limitations on the variable K, which results in this numbering scheme being inconsistent. What if K = 1, 2, 3, or 4? In the accompanying Fig. 2, there are 4 pairs of first functional layers, i.e., K = 4. Does this mean that the pairs are numbered 1, 2, 3, 3 (K-1), 4 (K)? Clearly this cannot be the case since the pairs are numbered 1, 2, 3, 4 in Fig. 2. In fact, it appears that this numbering scheme can only work at K ≥ 5 since any value of K below 5 results in inconsistent numbering of the pairs as evidenced above. There is no limitation in the claim, however, regarding what values K can take. As such, it is recommended that Applicant amend the claims such that this numbering scheme for the pairs of first functional layers remains consistent for K.
Also, regarding claim 1, the claim recites, “adjacent pairs of first functional layers have adjacent numbers K-1 and K,” see ll. 10-11. How can it be that adjacent pairs of first functional layers have numbers K-1 and K if K is the total numbers of pairs of first functional layers in the first region? Looking at Fig. 2, for example, K = 4 since there are 4 pairs of first functional layers symmetrically in the first region. Clearly, the adjacent pairs to any specific pair depends on which pair is being used as the point of reference, i.e., if we are looking at pair 2 in Fig. 2, the adjacent pairs have numbers 1 and 3. These are not equal to K-1 (3) and K (4). As such, this limitation is indefinite and it is recommended that Applicant amend this limitation to encompass the desired subject matter.
Also, regarding claim 1, the claim recites, “each of the K electrodes is electrically connected with a first functional layer and has a number the same as the first functional layer,” see ll. 12-13. It is unclear whether or not this limitation refers to a first functional layer of each pair of first functional layers (i.e., connected to one layer of a pair), a first functional layer of the plurality of functional layers (i.e., does not have to be part of a pair), or a pair of first functional layers of the K pairs (i.e., connected to both pairs of functional layers, not single functional layers as could be interpreted from the above limitation. As such, the antecedent basis for this limitation is unclear and this limitation has been interpreted using any of the interpretations given above directed to pairs of functional layers.
Also, regarding claim 1, the claim recites, “an electrode”, see ll. 14, “two electrode”, see ll. 15, and “at least two electrodes”, see ll. 19. It is unclear whether this limitation refers to one of the K electrodes previously disclosed in ll. 12, or other, undisclosed electrodes. For examination purposes, this limitation has been interpreted according to either interpretation set forth above.
Also, regarding claim 1, the claim recites, “a distance between x and y is greater than or equal to 2”, see ll. 16. Firstly, it is unclear with what unit of distance corresponds to 2. Is this 2 mm, 2 cm, 2 m, 2 inches, 2 feet, etc.? Furthermore, it is noted that the instant specification does not make reference to a distance between x and y, but rather a difference between x and y (Para. 24, last sentence; Para. 25, last sentence; Para. 29, 2nd sentence; Para. 46, last sentence; Para. 56, 2nd sentence). Distance and difference are two inherently different quantities and so it is also unclear as to whether Applicant intended to claim a distance between x and y, or a difference between x and y. As such, the Examiner has interpreted this limitation as a difference rather than a distance.
Also, regarding claim 1, the claim recites, “stimulating user’s skin” in the last line. It is unclear whether or not this limitation refers to the user’s skin disclosed in S2, or another, undisclosed skin. For examination purposes, this limitation has been interpreted as “stimulating the user’s skin”.
As a result of dependence on indefinite claim 1, subsequent dependent claims 2-17 are also rejected as indefinite.
Regarding claim 5, the claim recites, “a current”, see last line. It is unclear whether or not this limitation refers to the current disclosed in claim 1, or another, undisclosed current. For examination purposes, this limitation has been interpreted as “the current”.
Regarding claim 6, the claim recites, “the two electrodes” and “each two electrodes”. It is unclear whether or not this limitation refers to two electrodes of the K electrodes of the first functional layers, or two electrodes of the second functional layers. For examination purposes, this limitation has been interpreted as two electrodes of the K electrodes based on the disclosure of applying voltage to electrodes up to K.
Regarding claim 7, the claim recites, “the two electrodes”. It is unclear whether or not this limitation refers to two electrodes of the K electrodes of the first functional layers, or two electrodes of the second functional layers. For examination purposes, this limitation has been interpreted as either interpretation set forth above.
Also, regarding claim 7, the claim recites, “two pairs of first functional layers”. It is unclear whether this limitation refers to two of the pairs of first functional layers disclosed in claim 1, or another, undisclosed two pairs. For examination purposes, this limitation has been interpreted as two of the pairs of first functional layers. 
Also, regarding claim 7, the claim recites, “the user's skin of the user between the two first functional layers on one side, and the user's skin of the user between the two first functional layers on the other side”. It is unclear to both sides of what the user’s skin is applied to. Is it both sides of the soft physiotherapy instrument as a whole, the sides of the functional layers, or some other undisclosed structure? It is recommended that Applicant amend this limitation to set forth the desired claim scope.
Regarding claim 8, the claim recites, “two electrodes” and “another two electrodes”. It is unclear whether this limitation refers to the K electrodes of the first region, the electrodes of the second region, or another, undisclosed two electrodes. For examination purposes, this limitation has been interpreted as referring to either the electrodes of the first or second region.
Regarding claim 9, the claim recites, “K is the number of each of the plurality of electrodes, the voltage is applied to each two electrodes”. This limitation is indefinite because K is disclosed in claim 1 
Regarding claim 13, the claim recites, “the carbon nanotube film”. It is unclear whether this limitation refers to the “at least one carbon nanotube film” disclosed in claim 10, or another, undisclosed carbon nanotube film.
Regarding claim 15, the claim recites “the carbon nanotube layer”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes, this limitation has been interpreted as “a carbon nanotube layer”.
Potentially Allowable Subject Matter
Claim 1 would potentially be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) and the double patenting rejection set forth in this Office action. A terminal disclaimer can also be filed to overcome the double patenting rejection as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose or suggest the required structure of claim 1, lines 6-16: “a plurality of functional layers sandwiched between the first flexible layer and the second flexible layer, wherein the plurality of functional layers comprises K pairs of first functional layers symmetrically located in a first region and M second 10functional layers located in a second region, the K pairs of first functional layers are numbered 1, 2, 3.......K-1, and K, adjacent pairs of first functional layers have adjacent numbers K-1 and K; K electrodes, each of the K electrodes is electrically connected with a first functional layer and has a number the same as the first functional layer, and each of 15the M second functional layers is electrically . 
It is noted, however, that there are extensive indefiniteness issues with regards to these limitations as set forth above; if Applicant amends the claim to overcome these issues and such amendments change the scope of the claim, a new ground of rejection may be set forth in a future Office action if the amended claim is found to necessitate further search and/or consideration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rogers et al. (US 2013/0041235) discloses flexible and stretchable electronic systems for epidermal electronics (Abstract).
Ying (CN 208371997) discloses a wireless remote-controlled band to heat physiotherapy equipment (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792  

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792